Case 1:20-cr-00188-JSR Document 12 Filed 03/27/20 Page 1of1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvie J. Molle Building
One Saint Andrew's Plaza
New York, New York 10007

March 27, 2020

The Honorable Sarah Cave
United States Magistrate Judge
Southern District of New York
500 Pearl Street

New York, New York, 10007

Re: United States v. Hamid Akhavan, No. $1 20 Cr. 188 (SR)

Dear Judge Cave:

The Government writes respectfully to request that the Court unseal the above-referenced
indictment, $1 20 Cr. 188, be unsealed. I have been advised that Hamid Akhavan has now been
arrested and is currently in custody in the Central District of California,

Respectfully submitted,

GEOFFREY 8. BERMAN
United States Attorney

by: Yo.
Christopher Dimase/Nicholas Folly/
Tara M. La Morte
Assistant United States Attorneys
(212) 637-1041

SO ORDERED:

Sul D 3\4a1| 9290

RABLE H CAVE
D STATES MAGISTRATE JUDGE

 
